Citation Nr: 1147106	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  10-05 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for psychological gastrointestinal reaction and posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to August 1946.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  Jurisdiction of this case belongs to the RO in St. Petersburg, Florida.

The Veteran appeared before the undersigned Veterans Law Judge in October 2011 and delivered sworn testimony via video conference hearing in West Palm Beach, Florida.

Evidence pertinent to the matters on appeal was received by the Board in October 2011.  The Veteran has waived initial AOJ consideration of this evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's psychological gastrointestinal reaction and PTSD was manifested by a constricted affect, panic attacks, intrusive thoughts, difficulty staying asleep, nightmares, low energy, decreased interest, irritability, and few leisure activities productive of no more than occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.

2.  The Veteran's sole service-connected disability is psychological gastrointestinal reaction and PTSD, rated 70 percent disabling.

3.  The Veteran's service-connected disability is of such nature and severity as to prevent his participation in any regular substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for psychological gastrointestinal reaction and PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9421 (2011).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in January 2009 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of his disability and the effect that his service-connected disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In the January 2009 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.  The Veteran has undergone VA examinations that addressed the medical matters presented on the merits by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2009 VA examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examinations described the Veteran's disability on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disability.  In short, the Board finds that VA's duty to assist in obtaining a VA examination has been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

I.  Psychiatric disability

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran's disability on appeal is entitled to staged ratings for any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection for the Veteran's psychiatric disability was granted in March 1966.  The Veteran's claim for an increased rating for his service-connected psychiatric disability, rated as 70 percent disabling, was received in November 2008.

Diagnostic Code 9411 addresses PTSD and Diagnostic Code 9421 addresses somatization disorder.  Under those codes, a 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9421.

The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV [Diagnostic and Statistical Manual of Mental Disorders, 4th ed.].

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers), and scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

The evidence of record (including an April 2009 VA PTSD examination) reveals that the Veteran's psychological gastrointestinal reaction and PTSD was manifested by a constricted affect, panic attacks, intrusive thoughts, difficulty staying asleep, nightmares, low energy, decreased interest, irritability, and few leisure activities.  The Veteran has been married for more than 50 years and has three daughters.  He has described himself as his wife's caretaker, and records indicate that she suffers from Alzheimer's disease.

At his October 2011 Board hearing, the Veteran indicated that his psychiatric condition had worsened the prior 5-6 years and that he was currently very anxious and angry with everyone, including "terrible" drivers.  The Veteran stated that he had had over 50 jobs since leaving the service, and was never able to stay employed more than two years.  He stated that he would usually get fired or quit after getting upset with management or company policy.

A review of the April 2009 VA PTSD examination and various VA treatment records, not to mention the Veteran's lucid October 2011 Board hearing testimony, reveals no symptoms due to psychiatric disability such as gross impairment in thought processes or communication.  The Board here observes that there also have been no assertions or showing of persistent delusions or hallucinations.  There has been no showing of grossly inappropriate behavior, and the Veteran's impulse control was described on the April 2009 VA examination as being fair.  While road rage was noted as having an impact upon the Veteran's mood, there is no indication that the Veteran has engaged in any episodes of violence, and homicidal and suicidal thoughts have been denied.  Not only has the Veteran been able to perform activities of daily living, he has been described as his wife's caretaker.  Disorientation to time or place, or memory loss for names of close relatives, has not been shown or even asserted.

While the Veteran's PTSD has resulted in some degree of social isolation, the Veteran has maintained a marriage of many decades and has good relations with his three daughters.  While the Veteran's PTSD has significantly impacted his occupational functioning, and a February 2009 VA psychiatrist has stated that the Veteran's PTSD prohibits him from gainful employment, total occupational and social impairment have not been shown so as to warrant a rating of 100 percent for PTSD.  In short, the clinical findings simply do not more closely approximate a rating in excess of 70 percent for PTSD.

That being said, the Board notes that the set of symptoms found at Diagnostic Code 9411 is not an exclusive or exhaustive list.  Rather, it serves as an example of the symptoms that would justify a total rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In this regard, the Veteran's Global Assessment of Functioning (GAF) scores during this appeal was opined to be 50 (April 2009 VA PTSD examination).  While a finding of 50 reflects serious impairment in several areas, a review of the findings of record as outlined above do not reveal symptoms which more closely approximate the criteria for a rating of 100 percent, and total social and occupational impairment has not been demonstrated.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain PTSD symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Further, and while the Board finds that the Veteran has been credible in his reports (as detailed in his statements and October 2011 Board hearing testimony), as with the medical evidence of record, the Veteran's account of his psychiatric symptomatology describes a rating consistent with a 70 percent rating.

In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, but there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization. Id. at 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.  
The evidence of record does not reveal that the Veteran's disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability on appeal is not one that is rated by analogy, but, instead, has been evaluated under the applicable Diagnostic Codes, 9411 and 9421, that has specifically contemplated the level of occupational and social impairment caused by service-connected psychological gastrointestinal reaction and PTSD.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  TDIU

The Veteran is claiming entitlement to TDIU.  In a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in November 2008, the Veteran indicated that he had last worked full time in 1977 as an automobile salesman.  He reported that he had completed four years of high school and three years of college with no other education or training.

Entitlement to a TDIU requires evidence of service-connected disability so severe that it is impossible for the veteran in particular, or an average person in general, to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when, if there is only one disability (as this case), this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  Marginal employment is not considered substantially gainful employment.  Id.  A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

As the Veteran does have a single service-connected disability ratable at 60 percent or more, the Veteran has met the thresholds set forth under 38 C.F.R. § 4.16(a).  The Board will now review the evidence of record to see if it demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability.

The question becomes whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage") consistent with his education and occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In a February 2009 letter a VA psychiatrist (M.G) essentially stated that the Veteran would be unable to obtain or maintain employment as a result of his chronic PTSD symptoms.  While not containing much in the way of analysis, the Board notes that Dr. MG's assessment was essentially confirmed by the April 2009 VA PTSD examiner, who indicated that the Veteran would have problems in his employment due to his temper.  The April 2009 VA PTSD examiner also noted that the Veteran's PTSD would exacerbate his gastrointestinal disability, and the April 2009 VA stomach examiner essentially indicated that the Veteran's gastrointestinal problems would also make it difficult for the Veteran to find employment.  While the April 2009 VA PTSD examiner noted that the Veteran had retired from his last job due to problems with his back, the Board's inquiry in this case is simply to determine whether the Veteran's service-connected disability is of such nature and severity as to prevent his participation in any regular substantially gainful employment.  A VA psychiatrist has answered that question in the affirmative, and the opinion is not contradicted and is in fact supported by comments from two VA examiners who examined the Veteran in April 2009.

At the bare minimum, the competent evidence is at least in equipoise as to whether the Veteran is precluded from substantially gainful employment, consistent with his education and occupational history, as a result of his service-connected psychological gastrointestinal reaction and PTSD.  In such cases, doubt is resolved in the Veteran's favor, 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990), and entitlement to a TDIU is warranted.


ORDER

A rating in excess of 70 percent for service-connected psychological gastrointestinal reaction and PTSD is denied.

Entitlement to TDIU is granted, subject to the applicable law governing the award of monetary benefits.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


